         Case 3:19-cv-07766-EMC Document 1 Filed 11/26/19 Page 1 of 5



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Teresa Timonen
12
13
                         UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA
15                          SAN FRANCISCO DIVISION
16
17 Teresa Timonen,                         Case No.:
18
                      Plaintiff,           COMPLAINT FOR DAMAGES
19
20        vs.                              FOR VIOLATIONS OF:
                                            1. THE TELEPHONE CONSUMER
21
     Wells Fargo Bank, N.A.,                PROTECTION ACT
22
                      Defendant.           JURY TRIAL DEMANDED
23
24
25
26
27
28
         Case 3:19-cv-07766-EMC Document 1 Filed 11/26/19 Page 2 of 5



 1         Plaintiff, Teresa Timonen (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Wells Fargo Bank, N.A. (hereafter “Defendant”) and
 3
 4 alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
 9         2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3).
10
           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
11
12 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
13 where Defendant transacts business in this district.
14
                                         PARTIES
15
16      4.    Plaintiff is an adult individual residing in Eugene, Oregon, and is a
17 “person” as defined by 47 U.S.C. § 153(39).
18
         5.     Defendant is a business entity located in San Francisco, California, and is
19
20 a “person” as the term is defined by 47 U.S.C. § 153(39).
21
22                  ALLEGATIONS APPLICABLE TO ALL COUNTS
23         6.     Upon information and belief, a financial obligation was allegedly
24
     incurred by a person who is not a party to this lawsuit (hereafter “Debtor”).
25
26         7.     Plaintiff is not the Debtor, has no location information regarding the
27
     Debtor, and has no responsibility for repayment of Debtor’s debt.
28


                                                 2
                                                              COMPLAINT FOR DAMAGES
         Case 3:19-cv-07766-EMC Document 1 Filed 11/26/19 Page 3 of 5



 1         8.    At all times mentioned herein where Defendant communicated with any
 2
     person via telephone, such communication was done via Defendant’s agent,
 3
 4 representative or employee.
 5         9.    At all times mentioned herein, Plaintiff utilized a cellular telephone
 6
     service and was assigned the following telephone number: 805-xxx-7131 (hereafter
 7
 8 “Number”).
 9
           10.   Defendant placed calls to Plaintiff’s Number in an attempt to collect a
10
11 debt.
12         11.   The aforementioned calls were placed using an automatic telephone
13
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
14
15 (“Robocalls”).
16         12.   When Plaintiff answered calls from Defendant she heard a prerecorded
17
     message asking for Bryce Burke.
18
19         13.   Plaintiff never provided Defendant with consent to place prerecorded
20
     calls to her Number.
21
           14.   Defendant placed an excessive number calls to Plaintiff’s Number
22
23 without Plaintiff’s consent.
24
25
26
27
28


                                                3
                                                            COMPLAINT FOR DAMAGES
         Case 3:19-cv-07766-EMC Document 1 Filed 11/26/19 Page 4 of 5



 1                                         COUNT I
 2
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
 3                         U.S.C. § 227, et seq.
 4
           15.   Plaintiff incorporates by reference all of the above paragraphs of this
 5
 6 complaint as though fully stated herein.
 7         16.   The TCPA prohibits Defendant from using, other than for emergency
 8
     purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
 9
10 Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
11         17.   Defendant’s telephone system has the earmark of using an ATDS and/or
12
     using Robocalls in that Plaintiff, upon answering calls from Defendant, heard a
13
14 prerecorded message asking for Bryce Burke.
15
           18.   Defendant called Plaintiff’s Number using an ATDS and/or Robocalls
16
17 without Plaintiff’s consent in that Defendant never had Plaintiff’s prior express
18 consent to do so.
19
           19.   Defendant continued to willfully call Plaintiff’s Number using an ATDS
20
21 and/or Robocalls knowing that it lacked the requisite consent to do so in violation of
22 the TCPA.
23
         20. Plaintiff was harmed and suffered damages as a result of Defendant’s
24
25 actions.
26
           21.   The TCPA creates a private right of action against persons who violate
27
     the Act. See 47 U.S.C. § 227(b)(3).
28


                                               4
                                                            COMPLAINT FOR DAMAGES
         Case 3:19-cv-07766-EMC Document 1 Filed 11/26/19 Page 5 of 5



 1         22.   As a result of each call made in violation of the TCPA, Plaintiff is
 2
     entitled to an award of $500.00 in statutory damages.
 3
 4         23.   As a result of each call made knowingly and/or willingly in violation of
 5 the TCPA, Plaintiff may be entitled to an award of treble damages.
 6
 7                                 PRAYER FOR RELIEF
 8
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
 9
                 A. Statutory damages of $500.00 for each call determined to be in violation
10
11                   of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
12
                 B. Treble damages for each violation determined to be willful and/or
13
14                   knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3); and

15               C. Such other and further relief as may be just and proper.
16
17                  TRIAL BY JURY DEMANDED ON ALL COUNTS
18
19
20 DATED: November 26, 2019                     TRINETTE G. KENT
21
                                               By: /s/ Trinette G. Kent
22                                             Trinette G. Kent, Esq.
                                               Lemberg Law, LLC
23
                                               Attorney for Plaintiff, Teresa Timonen
24
25
26
27
28


                                               5
                                                             COMPLAINT FOR DAMAGES
